Exhibit 10.2

E C Consulting International Inc.




SHARE EXCHANGE AGREEMENT




This Exchange Agreement (the "Agreement") is made and entered into as of the 1st
 day of July  , 2013 between E Consulting International Inc., a company formed
under the laws of State of Nevada (hereinafter referred to as the "Company", and
The Iron Horse Clothing Corporation (hereinafter referred to as "IRON"),a
company formed under the laws of the State of Delaware and the persons executing
this Agreement listed on the signature page hereto (referred to collectively as
the “IRON Shareholders” or “Shareholders”) who own one hundred percent (100%) of
the outstanding shares of IRON.




RECITALS




The Company desires to acquire all issued and outstanding shares of IRON, and
IRON wishes to have all issued and outstanding shares of IRON acquired by the
Company, on the terms and conditions set forth in this Agreement in exchange for
1,950,000 pre split  shares of the Company’s common stock (the “Exchange” or
“Exchange Offer”), so that IRON will become a wholly owned subsidiary of the
Company.




The board of directors of the Company and IRON have determined that it is in the
best interest of the parties for the Company to acquire all issued and
outstanding shares of IRON pursuant to an exchangeable share transaction.




The IRON shareholders desire to exchange all of their shares of IRON solely in
exchange for 1,950,000 shares of authorized common stock, $0.001 par value, of
the Company.




The Company, IRON and IRON’s shareholders desire to set forth the terms of the
Exchange Offer, which is intended to constitute a tax-free reorganization .




NOW, THEREFORE, in consideration of the terms, conditions, agreements and
covenants contained herein (the receipt and sufficiency of which are
acknowledged by each party), and in reliance upon the representations and
warranties contained in this Agreement, the parties hereto agree as follows:




I.  RECITALS; TRUE AND CORRECT




The above stated recitals are true and correct and are incorporated into this
Agreement.




II.  PURCHASE AND SALE




2.1

Purchase and Sale.  Subject to all the terms and conditions of this Agreement,
at the Closing,  IRON agrees to  receive from the Company, and Company agree to
issue to the IRON shareholders newly issued authorized shares of common stock of
the Company (“Company Shares”) (the “Share Consideration”) according to Schedule
A attached in exchange for the transfer of all the issued and outstanding shares
of IRON (“IRON’s shares”) to the Company. IRON shareholders shall surrender the
certificates evidencing 100% of the issued and outstanding shares of IRON, duly
endorsed with Medallion Guaranteed stock powers so as to make the Company the
sole owner thereof;






The Company will issue and deliver 1,950,000 Company Shares (the “Shares”) in
the name of the IRON Shareholders or its assigns in accordance with this
Agreement;






At Closing, the existing Director(s) of the Company shall appoint
_____________________ to the Board of Directors as well as appoint
______________________ to the Board of Directors and ____________________ to the
Board of Directors.






The Closing shall be consummated by the execution and acknowledgment by the
Company and IRON of Articles of Share Exchange in accordance with applicable
state law. The Articles of Share Exchange shall specify the effective date and
time of the Share Exchange;






IRON Shareholders will transfer all issued IRON shares to the Company in
connection with this Agreement.





1




--------------------------------------------------------------------------------




2.2

Closing.   The parties shall hold the Closing on July 15th , 2013 or sooner as
decided by the parties ("Closing Date"), at 5:00 P.M., local time or earlier, at
the offices of the Company, or at such other time and place as the parties may
agree upon.




2.3

Name & Symbol Change.  NA




2.4

Restriction on issuance of shares: None




2.5

Pre-Closing Actions. The parties acknowledge that this Agreement is being
executed prior to the negotiation and discussion of all matters relating to such
exchangeable share transaction and prior to the negotiation and discussion of
the schedules to this Agreement and documents to be delivered thereto as well as
the fact that, all of the representations and warranties may not be complete or
true as of the date of signing of the Agreement.  The parties agree to work
together in good faith in finalizing the documentation and resolving such issues
prior to Closing, which may involve an amendment to this Agreement to reflect
such issues.  All schedules and material documentation must be presented to the
other party for review as soon as possible following execution of this
Agreement.   




III.  CONDUCT OF BUSINESS PENDING CLOSING




IRON and Company covenant that between the date hereof and the date of the
Closing:

 

3.1

Access to IRON.  IRON shall (a) give to the Company and to the Company's
counsel, accountants and other representatives reasonable access, during normal
business hours, throughout the period prior to the Closing Date (as defined in
Section 2.2), to all of the books, contracts, commitments and other records of
IRON and shall furnish the Company during such period with all information
concerning IRON that the Company may reasonably request; and (b) afford to the
Company and to the Company's representatives, agents, employees and independent
contractors reasonable access, during normal business hours, to the properties
of IRON, in order to conduct inspections at the Company's expense to determine
that IRON is operating in compliance with all applicable federal, state, local
and foreign statutes, rules and regulations, and all material building, fire and
zoning laws or regulations and that the assets of IRON are substantially in the
condition and of the capacities represented and warranted in this Agreement;
provided, however, that in every instance described in (a) and (b), the Company
shall make arrangements with IRON reasonably in advance and shall use its best
efforts to avoid interruption and to minimize interference with the normal
business and operations of IRON. Any such investigation or inspection by the
Company shall not be deemed a waiver of, or otherwise limit, the
representations, warranties or covenants of IRON contained herein.




3.2

Conduct of IRON’s Business.  During the period from the date hereof to the
Closing Date, IRON shall use reasonable efforts, to the extent such efforts are
within IRON's control, to cause its business to be operated in the usual and
ordinary course of business and in material compliance with the terms of this
Agreement.




3.3

Exclusivity to the Company.  Until either this Agreement is terminated or the
Exchange is closed, IRON agrees not to solicit any other inquiries, proposals or
offers to purchase or otherwise acquire, in an exchange transaction or another
type of transaction, the business of IRON or the shares of capital stock of
IRON. Any person inquiring as to the availability of the business or shares of
capital stock of IRON or making an offer therefore shall be told that IRON is
bound by the provisions of this Agreement. IRON, as well as its officers,
directors, representatives or agents further agree to advise the Company
promptly of any such inquiry or offer.




3.4 Access to the Company.  The Company shall (a) give to IRON and to IRON's
counsel, accountants and other representatives reasonable access, during normal
business hours, throughout the period prior to the Closing Date, to all of the
books, contracts, commitments and other records of the Company and shall furnish
IRON during such period with all information concerning the Company that IRON
may reasonably request; and (b) afford to IRON and to IRON's representatives,
agents, employees and independent contractors reasonable access, during normal
business hours, to the properties of the Company in order to conduct inspections
at IRON's expense to determine that the Company is operating in compliance with
all applicable federal, state, local and foreign statutes, rules and
regulations, and all material building, fire and zoning laws or regulations and
that the assets of the Company are substantially in the condition and of the
capacities represented and warranted in this Agreement; provided, however, that
in every instance described in (a) and (b), IRON shall make arrangements with
the Company reasonably in advance and shall use its best efforts to avoid
interruption and to minimize interference with the normal business and
operations of the Company. Any such investigation or inspection by IRON shall
not be deemed a waiver of, or otherwise limit, the representations, warranties
or covenants of the Company contained herein.








2




--------------------------------------------------------------------------------



3.5

Conduct of the Company’s Business.  During the period from the date hereof to
the Closing Date, the business of the Company shall be operated by the Company
in the usual and ordinary course of such business and in material compliance
with the terms of this Agreement.




3.6

Exclusivity to IRON.  Until either this Agreement is terminated or the Exchange
is closed, the Company agrees not to solicit any other inquiries, proposals or
offers to enter into exchange or business combination negotiations with other
parties. Any person inquiring as to the availability of the Company for such
purposes or the making an offer therefore shall be told that the Company is
bound by the provisions of this Agreement. The Company as well as its officers,
directors, representatives or agents further agree to advise IRON promptly of
any such inquiry or offer.




3.7

Approval.  As promptly as reasonably practicable following the date of this
Agreement, IRON shall take all action reasonably necessary in accordance with
the laws of the state in which IRON is organized and its Articles of
Incorporation and Bylaws to secure the required approval and adoption of this
Agreement.




3.8

Mutual Cooperation. The initial press release relating to this Agreement shall
be a joint press release.  Thereafter, each of IRON and the Company agree to
provide 24 hour pre-notification to the other party of any news releases or
regulatory filings which the party proposes to issue or file and shall agree to
consider any reasonable recommendation or suggestion of the other party with
respect thereto.   The Company shall be permitted to make announcements of
IRON’s newsworthy activities provided the consent of IRON is obtained in
writing, which consent shall not be unreasonably withheld. Each party shall also
provide the other party with notice a reasonable time in advance of, and shall
permit a representative of the other party to review or participate in, any
communications, meetings, or correspondence relating to investor relations
matters, including matters relating to any public offering activities.




IV.  REPRESENTATIONS AND WARRANTIES OF IRON

AND THE IRON SHAREHOLDERS




IRON represents and warrants to the Company as follows, with the knowledge and
understanding that the Company is relying materially upon such representations
and warranties:

 

4.1

Organization and Standing. IRON is a Limited Company duly organized, validly
existing and in good standing under the laws of State of Nevada. IRON has all
requisite corporate power to carry on its business as it is now being conducted
and is duly qualified to do business as a foreign corporation and is in good
standing in each jurisdiction where such qualification is necessary under
applicable law, except where the failure to qualify (individually or in the
aggregate) does not have any material adverse effect on the assets, business or
financial condition of IRON. IRON does not own any interest in any other
corporation, business trust or similar entity. The minute book of IRON contains
accurate records of all meetings of its Board of Directors and shareholders
since its incorporation.




4.2

Capitalization.  The authorized capitalization of IRON consists of unlimited
number of shares, of which 14,500,000 shares are currently issued and
outstanding. All of such shares capital stock are duly authorized, validly
issued and outstanding, fully paid and nonassessable, and were not issued in
violation of the preemptive rights of any person.




4.3

Binding Effect.  This Agreement constitutes, and all other agreements
contemplated hereby will constitute, when executed and delivered by IRON in
accordance therewith (and assuming due execution and delivery by the other
parties hereto), the valid and binding obligation of IRON, enforceable in
accordance with their respective terms, subject to general principles of equity
and bankruptcy or other laws relating to or affecting the rights of creditors
generally.





3




--------------------------------------------------------------------------------




4.4

Properties.  Except as set forth on the information in Schedule 4.4 concerning
IRON, IRON has good title to all of the assets which it purports to own as
reflected on the balance sheet included in the Financial Statements (as
hereinafter defined) or thereafter acquired. IRON has a valid leasehold interest
in all material property of which it is the lessee and each such lease is valid,
binding and enforceable against IRON and the other parties thereto, as the case
may be, to the knowledge of IRON in accordance with its terms. Neither IRON nor
the other parties thereto are in material default in the performance of any
material provisions thereunder. Neither the whole nor any material portion of
the assets of IRON is subject to any governmental decree or order to be sold or
is being condemned, expropriated or otherwise taken by any public authority with
or without payment of compensation therefore, nor, to the knowledge of IRON, has
any such condemnation, expropriation or taking been proposed. None of the assets
of IRON is subject to any restriction which would prevent continuation of the
use currently made thereof or materially adversely affect the value thereof.




4.5

Contracts Listed; No Default. IRON is the holder of, or party to, all of IRON
Contracts. To the knowledge of IRON, IRON Contracts are valid, binding and
enforceable by the signatory thereto against the other parties thereto in
accordance with their terms. Neither IRON nor any signatory thereto is in
default or breach of any material provision of IRON Contracts. IRON 's operation
of its business has been, is, and will, between the date hereof and the Closing
Date, continue to be, consistent with the material terms and conditions of IRON
Contracts.




4.6

Litigation.  Except as disclosed in the information in Schedule 4.6 concerning
IRON, there is no claim, action, proceeding or investigation pending or, to the
knowledge of IRON, threatened against or affecting IRON before or by any court,
arbitrator or governmental agency or authority which, in the reasonable judgment
of IRON, could have any materially adverse effect on IRON. There are no decrees,
injunctions or orders of any court, governmental department, agency or
arbitration outstanding against IRON.    




4.7

Taxes.  For purposes of this Agreement, (A) "Tax" (and, with correlative
meaning, "Taxes") shall mean any federal, state, local or foreign income,
alternative or add-on minimum, business, employment, franchise, occupancy,
payroll, property, sales, transfer, use, value added, withholding or other tax,
levy, impost, fee, imposition, assessment or similar charge, together with any
related addition to tax, interest, penalty or fine thereon; and (B) "Returns"
shall mean all returns (including, without limitation, information returns and
other material information), reports and forms relating to Taxes or to any
benefit plans as due and required.




IRON has duly filed all Returns required by any law or regulation to be filed by
it, except for extensions duly obtained. All such Returns were, when filed, and
to the knowledge of IRON are, accurate and complete in all material respects and
were prepared in conformity with applicable laws and regulations in all material
respects. IRON has paid or will pay in full or has adequately reserved against
all Taxes otherwise assessed against it through the Closing Date, and the
assessment of any material amount of additional Taxes in excess of those paid
and reported is not reasonably expected.

 

IRON is not a party to any pending action or proceeding by any governmental
authority for the assessment of any Tax, and no claim for assessment or
collection of any Tax has been asserted against IRON that has not been paid.
There are no Tax liens upon the assets (other than, if any, a lien of property
taxes not yet due and payable) of IRON. There is no valid basis, to the
knowledge of IRON, except as set forth in Schedule 4.7, for any assessment,
deficiency, notice, 30-day letter or similar intention to assess any Tax to be
issued to IRON by any governmental authority.

 

4.8

Compliance with Laws and Regulations.  To its knowledge, IRON is in compliance,
in all material respects, with all laws, rules, regulations, orders and
requirements ( country or local) applicable to it in all jurisdictions where the
business of IRON is currently conducted or to which IRON is currently subject
which has a material impact on IRON, including, without limitation, all
applicable civil rights and equal opportunity employment laws and regulations,
and all country antitrust and fair trade practice laws and the  Occupational
Health and Safety Act laws, rules and regulations. IRON knows of no assertion by
any party that IRON is in violation of any such laws, rules, regulations,
orders, restrictions or requirements with respect to its current operations, and
no notice in that regard has been received by IRON. To the knowledge of IRON,
there is not presently pending any proceeding, hearing or investigation with
respect to the adoption of amendments or modifications to existing laws, rules,
regulations, orders, restrictions or requirements which, if adopted, would
materially adversely affect the current operations of IRON.





4




--------------------------------------------------------------------------------




4.9

Compliance with Laws.  (a) To its knowledge, the business, operations, property
and assets of IRON (and, to the knowledge of IRON, the business of any
sub-tenant or licensee which is occupying or has occupied any space on any
premises of IRON and the activities of which could result in any material
adverse liability to IRON) conform with and are in compliance in all material
respects with all, (and are not in material violation of any) applicable
federal, state and local laws, rules and regulations.

 

(b) Except as disclosed in the information in Schedule 4.9 concerning IRON, no
suit, action, claim, proceeding, nor investigation, review or inquiry by any
court or federal, state, county, municipal or local governmental department,
commission, board, bureau, agency or instrumentality, including, without
limitation, any state or local health department (all of the foregoing
collectively referred to as "Governmental Entity") concerning any such possible
violations by IRON is pending or, to the knowledge of IRON, threatened,
including, but not limited to, matters relating to diagnostic tests and products
and product liability, environmental protection, hazardous or toxic waste,
controlled substances, employment, occupational safety or tax matters. IRON does
not know of any reasonable basis or ground for any such suit, claim,
investigation, inquiry or proceeding. For purposes of this Section 4.9, the term
"inquiry" includes, without limitation, all pending regulatory issues (whether
before federal, state, local or inter-governmental regulatory authorities)
concerning any regulated product.  




4.10

Information.  IRON has furnished and will continue to furnish the Company all
information and the books and records of IRON are in all material respects
complete and correct and have been maintained in accordance with good business
and accounting practices.




4.11

Condition of Assets.  The equipment, fixtures and other personal property of
IRON, taken as a whole, is in good operating condition and repair (ordinary wear
and tear excepted) for the conduct of the business of IRON currently and as is
contemplated to be conducted.

 

4.12

No Breaches.  To its knowledge, the making and performance of this Agreement and
the other agreements contemplated hereby by IRON will not (i) conflict with or
violate the Articles of Incorporation or the Bylaws of IRON; (ii) violate any
material laws, ordinances, rules or regulations, or any order, writ, injunction
or decree to which IRON is a party or by which IRON or any of its respective
assets, businesses, or operations may be bound or affected; or (iii) result in
any breach or termination of, or constitute a default under, or constitute an
event which, with notice or lapse of time, or both, would become a default
under, or result in the creation of any encumbrance upon any asset of IRON
under, or create any rights of termination, cancellation or acceleration in any
person under, any IRON Contract.

 

4.13

Employees.  None of the employees of IRON is represented by any labor union or
collective bargaining unit and, to the knowledge of IRON, no discussions are
taking place with respect to such representation.

 

4.14

Financial Statements.  IRON has furnished or will, within 5 days after Closing (
or as practical as possible), furnish the Company with IRON’ financial
statements (the "Financial Statements")

The Financial Statements present fairly, in all respects, the financial position
and results of operations of IRON as of the dates and periods indicated,
prepared in accordance with generally accepted accounting principles consistent
with ("GAAP").  Without limiting the generality of the foregoing, (i) there is
no basis for any assertion against IRON as of the date of the Financial
Statements of any debt, liability or obligation of any nature not fully
reflected or reserved against in the Financial Statements; and (ii) there are no
assets of IRON as of the date of the Financial Statements, the value of which is
overstated in the Financial Statements. Except as disclosed in the Financial
Statements, IRON has no known contingent liabilities (including liabilities for
Taxes), forward or long-term commitments or unrealized or anticipated losses
from unfavorable commitments other than in the ordinary course of business. IRON
is not a party to any contract or agreement for the forward purchase or sale of
any foreign currency that is material to IRON taken as a whole.

 

4.15

Absence of Certain Changes or Events.  Since the date of the last financial
statement, there has not been:

 

(a) Any material adverse change in the financial condition, properties, assets,
liabilities or business of IRON;

 

(b) Any material damage, destruction or loss of any material properties of IRON,
whether or not covered by insurance;

 

(c) Any material change in the manner in which the business of IRON has been
conducted;





5




--------------------------------------------------------------------------------




(d) Any material change in the treatment and protection of trade secrets or
other confidential information of IRON;

 

(e) Any material change in the business or contractual relationship of IRON with
any customer or supplier which might reasonably be expected to materially and
adversely affect the business or prospects of IRON;

 

(f) Any agreement by IRON, whether written or oral, to do any of the foregoing;
and

 

(g) Any occurrence not included in paragraphs (a) through (f) of this Section
4.15 which has resulted, or which IRON has reason to believe, in its reasonable
judgment, might be expected to result, in a material adverse change in the
business or prospects of IRON.

 

4.16

Governmental Licenses, Permits, Etc.  To its knowledge, IRON has all
governmental licenses, permits, authorizations and approvals necessary for the
conduct of its business as currently conducted ("Licenses and Permits").  All
Licenses and Permits are in full force and effect, and no proceedings for the
suspension or cancellation of any License or Permit is pending or threatened.

 

4.17

Employee Agreements.  NA




4.18

Brokers. IRON has not made any agreement or taken any action with any person or
taken any action which would cause any person to be entitled to any agent's,
broker's or finder's fee or commission in connection with the transactions
contemplated by this Agreement.

 

4.19

Business Locations. IRON does not own or lease any real or personal property in
any location except as set forth on the information in the Schedule 4.19 or
otherwise noted on it’s financial statements to be rendered in the audit
concerning IRON. IRON does not have a place of business (including, without
limitation, IRON’s executive offices or place where IRON’s books and records are
kept) except as otherwise set forth on the information in Schedule 4.19
concerning IRON.

 

4.20

Intellectual Property.  The information in Schedule 4.20 or alternatively in the
audited financial statements concerning IRON lists all of the Intellectual
Property (as hereinafter defined) used by IRON which constitutes a material
patent, trade name, trademark, service mark or application for any of the
foregoing. "Intellectual Property" means all of IRON 's right, title and
interest in and to all patents, trade names, assumed names, trademarks, service
marks, and proprietary names, copyrights (including any registration and pending
applications for any such registration for any of them), to IRON with all the
goodwill relating thereto and all other intellectual property of IRON. Other
than as disclosed in the information in Schedule 4.20 concerning IRON, IRON does
not have any licenses granted by or to it or other agreements to which it is a
party, relating in whole or in part to any Intellectual Property, whether owned
by IRON or otherwise. All of the patents, trademark registrations and copyrights
listed in the information in Schedule 4.20 concerning IRON that are owned by
IRON are valid and in full force and effect. To the knowledge of IRON, it is not
infringing upon, or otherwise violating, the rights of any third party with
respect to any Intellectual Property. No proceedings have been instituted
against or claims received by IRON, nor to its knowledge are any proceedings
threatened alleging any such violation, nor does IRON know of any valid basis
for any such proceeding or claim. To the knowledge of IRON, there is no
infringement or other adverse claims against any of the Intellectual Property
owned or used by IRON. To the knowledge of IRON, its use of software does not
violate or otherwise infringe the rights of any third party.




4.21

Suppliers.  Except as set forth in the information in Schedule 4.21 concerning
IRON, IRON does not know and has no reason to believe that, either as a result
of the transactions contemplated hereby or for any other reason (exclusive of
expiration of a contract upon the passage of time), any present material
supplier of IRON will not continue to conduct business with IRON after the
Closing Date in substantially the same manner as it has conducted business prior
thereto.  




4.22

Accounts Receivable.  The accounts receivable reflected on the balance sheets
included in the Financial Statements, or thereafter acquired by IRON, consists,
in the aggregate in all material respects, of items which are collectible in the
ordinary and usual course of business.

 

4.23

Governmental Approvals.  To its knowledge, other than as set forth herein, no
authorization, license, permit, franchise, approval, order or consent of, and no
registration, declaration or filing by IRON with, any governmental authority,
federal, state or local, is required in connection with IRON 's execution,
delivery and performance of this Agreement.        





6




--------------------------------------------------------------------------------




4.24

No Omissions or Untrue Statements.  None of the information relating to IRON
supplied or to be supplied in writing by it specifically for inclusion in any
filings, at the respective times that the filings are made contains or will
contain any untrue statement of a material fact or omits or will omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.




4.25

Information concerning IRON Complete. IRON shall promptly provide to the Company
notice concerning any of the information concerning IRON furnished hereunder if
events occur prior to the Closing Date that would have been required to be
disclosed had they existed at the time of executing this Agreement. The
information provided to the Company concerning IRON, as supplemented prior to
the Closing Date, will contain a true, correct and complete list and description
of all items required to be set forth therein. The information provided to the
Company concerning IRON, as supplemented prior to the Closing Date, is expressly
incorporated herein by reference.




4.26

Acquisition of the Shares by the IRON Shareholders. The IRON shareholders are
acquiring the Shares for their own account without the participation of any
other person and with the intent of holding the Shares for investment and
without the intent of participating, directly or indirectly, in a distribution
of the Shares, or any portion thereof, and not with a view to, or for resale in
connection with, any distribution of the Shares, or any portion thereof.  The
IRON shareholders have read, understand and consulted with their legal counsel
regarding the limitations and requirements of Section 5 of the 1933 Act. The
IRON shareholders will not offer, sell, convey or otherwise transfer the Shares,
or any portion thereof, except pursuant to a valid exemption from registration.




4.27

Accredited Investor Status.  The Exchange and the transactions contemplated
thereby, meet an exemption from registration.




4.28

Accuracy of Representations and Performance of Covenants.  The representations
and warranties made by IRON in this Agreement were true when made and shall be
true at the Closing Date with the same force and effect as if such
representations and warranties were made at and as of the Closing Date (except
for changes therein permitted by this Agreement). IRON shall have performed or
complied with all covenants and conditions required by this Agreement to be
performed or complied with by IRON prior to or at the Closing.  The Company
shall be furnished with a certificate, signed by a duly authorized executive
officer of IRON and dated the Closing Date, to the foregoing effect.




V.  REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to IRON as follows, with the knowledge and
understanding that IRON is relying materially on such representations and
warranties:

 

5.1

Organization and Standing of the Company.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of State of
Nevada, and has the corporate power to carry on its business as now conducted
and to own its assets and is not required to qualify to transact business as a
foreign corporation in any state or other jurisdiction. The copies of the
Articles of Association and Bylaws of the Company, delivered to IRON, are true
and complete copies of those documents as now in effect. The Company does not
own any capital stock in any other corporation, business trust or similar
entity, and is not engaged in a partnership, joint venture or similar
arrangement with any person or entity. The minute books of the Company contain
accurate records of all meetings of its incorporator, shareholders and Board of
Directors since its date of incorporation.

 

5.2

Company's Authority.  The Company's Board of Directors has approved and adopted
this Agreement and the Exchange.




5.3

Due Execution.  This Agreement constitutes, and all other agreements
contemplated hereby will constitute, when executed and delivered by the Company
in accordance herewith (and assuming due execution and delivery by the other
parties hereto), the valid and binding obligations of the Company, enforceable
in accordance with their respective terms, subject to general principles of
equity and bankruptcy or other laws relating to or affecting the rights of
creditors generally.





7




--------------------------------------------------------------------------------




5.4

No Breaches.  To its knowledge, the making and performance of this Agreement
(including, without limitation, the issuance of the Shares) by the Company will
not (i) conflict with the Articles of Incorporation or the Bylaws of the
Company; (ii) violate any order, writ, injunction, or decree applicable to the
Company; or (iii) result in any breach or termination of, or constitute a
default under, or constitute an event which, with notice or lapse of time, or
both, would become a default under, or result in the creation of any encumbrance
upon any asset of the Company under, or create any rights of termination,
cancellation or acceleration in any person under, any agreement, arrangement or
commitment, or violate any provisions of any laws, ordinances, rules or
regulations or any order, writ, injunction or decree to which the Company is a
party or by which the Company or any of its assets may be bound.

 

5.5

Capitalization. The Company is authorized to issue 250,000,000 shares of common
stock, par value $0.001 per share, of which ___________________   shares will be
issued and outstanding on the Closing Date prior to the issuance of the
1,950,000 pre split shares to the IRON shareholders as set forth in Section
2.1.All issued and outstanding shares are duly authorized, validly issued, fully
paid, and non-assessable and not issued in violation of the preemptive or other
rights of any person.  The Share Consideration to be issued upon effectiveness
of the Exchange, when issued in accordance with the terms of this Agreement
shall be duly authorized, validly issued, fully paid and non-assessable.




5.6

Business.  The Company, since its formation, has engaged in business as set
forth in the Company’s statements.

 

5.7

Governmental Approval; Consents.  To its knowledge, except for the reports
required to be filed by the Company with the SEC as a reporting company no
authorization, license, permit, franchise, approval, order or consent of, and no
registration, declaration or filing by the Company with, any governmental
authority, or local, is required in connection with the Company's execution,
delivery and performance of this Agreement. No consents of any other parties are
required to be received by or on the part of the Company to enable the Company
to enter into and carry out this Agreement.

 

5.8

Financial Statements.  To its knowledge, the financial statements of the Company
as set forth in Company’s statements (the "Company Financial Statements")
present fairly, in all material respects, the financial position of the Company
as of the respective dates and the results of its operations for the periods
covered in accordance with GAAP . Without limiting the generality of the
foregoing, (i) except as set forth in Schedule 5.13 and as follows, there is no
basis for any assertion against the Company as of the date of said balance
sheets of any material debt, liability or obligation of any nature not fully
reflected or reserved against in such balance sheets or in the notes thereto;
and (ii) there are no assets of the Company, the value of which (in the
reasonable judgment of Company) is materially overstated in said balance sheets.
Except as disclosed therein, the Company has no known material contingent
liabilities (including liabilities for Taxes), unusual forward or long-term
commitments or unrealized or anticipated losses from unfavorable commitments.
The Company is not a party to any contract or agreement for the forward purchase
or sale of any foreign currency.

 

5.9

Adverse Developments.  Except as expressly provided or set forth in, or required
by, this Agreement, or as set forth in the Company Financial Statements, since
the last date of its financial information in the Company’s statements, there
have been no materially adverse changes in the assets, liabilities, properties,
operations or financial condition of the Company, and no event has occurred
other than in the ordinary and usual course of business or as set forth in the
Company's Financial Statements which could be reasonably expected to have a
materially adverse effect upon the Company, and the Company does not know of any
development or threatened development of a nature that will, or which could be
reasonably expected to, have a materially adverse effect upon the Company's
operations or future prospects.  

 

5.10

Contracts Listed.  All material contracts, agreements, licenses, leases,
easements, permits, rights of way, commitments, and understandings, written or
oral, connected with or relating in any respect to the present operations of the
Company (the “Company Contracts”) are, with the exception of this Agreement,
fully disclosed, as required in it’s SEC filings.





8




--------------------------------------------------------------------------------




5.11

Taxes.  The Company has duly filed all Returns required by any law or regulation
to be filed by it except for extensions duly obtained. All such Returns were,
when filed, and to the best of the Company's knowledge are, accurate and
complete in all material respects and were prepared in conformity with
applicable laws and regulations. The Company has paid or will pay in full or has
adequately reserved against all Taxes otherwise assessed against it through the
Closing Date, and the assessment of any material amount of additional Taxes in
excess of those paid and reported is not reasonably expected.




The Company is not a party to any pending action or proceeding by any
governmental authority for the assessment of any Tax, and no claim for
assessment or collection of any Tax has been asserted against the Company that
has not been paid. There are no Tax liens upon the assets of the Company (other
than, if any, a lien of personal property taxes not yet due and payable). There
is no valid basis, to the best of the Company's knowledge, for any assessment,
deficiency, notice, 30-day letter or similar intention to assess any Tax to be
issued to the Company by any governmental authority.

 

5.12

Deliberately Deleted




 5.13

Litigation.  Except as disclosed in this Agreement, or Schedule 5.13, there is
no claim, action, proceeding or investigation pending or, to the Company's
knowledge, threatened against or affecting the Company before or by any court,
arbitrator or governmental agency or authority which, in the reasonable judgment
of the Company, could have a materially adverse effect on the Company. There are
no decrees, injunctions or orders of any court, governmental department, agency
or arbitration outstanding against the Company.

 

5.14

Compliance with Laws and Regulations.  To its knowledge, the Company is in
compliance, in all material respects, with all laws, rules, regulations, orders
and requirements (federal, state and local) applicable to it in all
jurisdictions in which the business of the Company is currently conducted or to
which the Company is currently subject, which may have a material impact on the
Company, including, without limitation, all applicable civil rights and equal
opportunity employment laws and regulations, all state and federal antitrust and
fair trade practice laws and the Federal Occupational Health and Safety Act. The
Company does not know of any assertion by any party that the Company is in
violation of any such laws, rules, regulations, orders, restrictions or
requirements with respect to its current operations, and no notice in that
regard has been received by the Company. To the Company's knowledge, there is
not presently pending any proceeding, hearing or investigation with respect to
the adoption of amendments or modifications of existing laws, rules,
regulations, orders, restrictions or requirements which, if adopted, would
materially adversely affect the current operations of the Company.

 

5.15

Compliance with Laws.  (a) To its knowledge, the business operations, property
and assets of the Company (and to the knowledge of the Company, the business of
any sub-tenant or license which is occupying or has occupied any space on any
premises of the Company and the activities of which could result in any material
adverse liability to the Company) (i) conform with and are in compliance in all
material respects with all, and are not in material violation of any applicable
federal, state and local laws, rules and regulations, including laws, rules or
regulations relating to tax, product liability, controlled substances, product
registration, environmental protection, hazardous or toxic waste, employment, or
occupational safety matters; and (ii) have been conducted and operated in a
manner such that, to the Company's knowledge, the Company has no foreseeable
potential liabilities for environmental clean-up under any law, rule, regulation
or common or civil law doctrine.

 

(b) To its knowledge, no predecessor-in-title to any real property now or
previously owned or operated by the Company, nor any predecessor operator
thereof conducted its business or operated such property in violation of any
applicable, federal, state and local laws, rules and regulations relating to
environmental protection or hazardous or toxic waste matters.

 

(c) Except as disclosed in the Company's statements, no suit, action, claim,
proceeding nor investigation review or inquiry by any Government Entity (as
defined in Section 4.9) concerning any such possible violations by the Company
is pending or, to the Company's knowledge, threatened, including, but not
limited to, matters relating to diagnostic tests and products and product
liability, environmental protection, hazardous or toxic waste, controlled
substances, employment, occupational safety or tax matters. The Company does not
know of any reasonable basis or ground for any such suit, claim, investigation,
inquiry or proceeding.

 

5.16

Governmental Licenses, Permits, Etc.  To its knowledge, the Company has all
governmental licenses, permits, authorizations and approvals necessary for the
conduct of its business as currently conducted. All such licenses, permits,
authorizations and approvals are in full force and effect, and no proceedings
for the suspension or cancellation of any thereof is pending or threatened.





9




--------------------------------------------------------------------------------




5.17 Brokers.  The Company has not made any agreement or taken any action with
any person or taken any action which would cause any person to be entitled to
any agent's, broker's or finder's fee or commission in connection with the
transactions contemplated by this Agreement.

 

     5.18 Employee Plans.  NA




5.19 Exchange Filings.  The Company has filed all forms, reports and documents
that are required to be filed by the Company with the SEC since the date on
which it was obligated to file such reports, except as otherwise disclosed
herein.  All such required forms, reports and documents (including such forms,
reports and documents that the Company may file subsequent to the date hereof)
are referred to herein as the “ Corporate Reports.”  As of their respective
dates, to the Company’s knowledge, the Corporate Reports (i)  did not at the
time they were filed (or if amended or superseded by a filing, then on the date
of such filing) contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.




 5.20 Liabilities.  The Company acknowledges that it will have no liabilities
outstanding on the Closing Date except as may be due or alleged to be due to
either of the Company’s former accountants or current accountants as well as
moneys due to its transfer agent as indicated in Schedule 5.20




5.21 Quotation on the Market.  The Company is listed and quoted on the over the
counter Bulletin Board ( OTCBB) under the symbol ECCO




5.22 Approval of the Exchange by the Company’s Shareholders.  The transactions
contemplated by this Agreement do not require the approval of the Company’s
shareholders .

 

5.23 Approval of the Exchange Offer and related transactions by the Company’s
shareholders is not required by Nevada law or the Company’s Articles of
Incorporation or Bylaws or any amendments thereto.




5.24 Accuracy of Representations and Performance of Covenants.  The
representations and warranties made by the Company in this Agreement were true
when made and shall be true at the Closing Date with the same force and effect
as if such representations and warranties were made at and as of the Closing
Date (except for changes therein permitted by this Agreement).  The Company
shall have performed or complied with all covenants and conditions required by
this Agreement to be performed or complied with by the Company prior to or at
the Closing.




VI.  STOCKHOLDER APPROVAL; CLOSING DELIVERIES

 

 

6.1

Approval of the Exchange by the Company’s Shareholders.  The transactions
contemplated by this Agreement do not require the approval of the Company’s
shareholders




6.2

Closing Deliveries of IRON.  At the Closing, IRON shall deliver, or cause to be
delivered, to the Company:




(a)

A certificate, dated as of the Closing Date, certifying as to the Articles of
Incorporation and Bylaws of IRON, the incumbency and signatures of the officers
of IRON and copies of the directors’ and shareholders' resolutions of IRON
approving and authorizing the execution and delivery of this Agreement, and the
consummation of the transactions contemplated hereby;  




(b)

Stock certificates representing all of IRON’ shares, duly endorsed for transfer
to the Company or as the Company may otherwise direct.




(c)

Such other documents, at the Closing or subsequently, as may be reasonably
requested by the Company as necessary for the implementation and consummation of
this Agreement and the transactions contemplated hereby.





10




--------------------------------------------------------------------------------




6.3

Closing Deliveries of Company.  At the Closing, the Company shall deliver to
IRON:




(a)  

A corporate resolution that will irrevocably instruct Vstock Limited about the
exchange ratio representing the Shares issued as Share Consideration hereunder
and instructions to issue share certificates to the IRON shareholders in the
appropriate amounts, including evidence of any share conditions attributable to
the  Shares.




(b)

Share certificates in the appropriate amount of Company Shares issued to the
IRON shareholders. No Shares shall be issued until the Company shall have
received a certificate (or certificates) for the required number of IRON shares.




(c)

Such other documents, at the Closing or subsequently, as may be reasonably
requested by IRON as necessary for the implementation and consummation of this
Agreement and the transactions contemplated hereby.




VII.  CONDITIONS TO OBLIGATIONS OF IRON

 

The obligation of IRON to consummate the Closing is subject to the following
conditions, any of which may be waived by IRON in its sole discretion:

  

7.1

Compliance by the Company.  The Company shall have performed and complied in all
material respects with all agreements and conditions required by this Agreement
to be performed or complied with by the Company prior to or on the Closing Date.

 

7.2

Accuracy of the Company's Representations.  The Company's representations and
warranties contained in this Agreement (including all Schedules) or any
schedule, certificate or other instrument delivered pursuant to the provisions
hereof or in connection with the transactions contemplated hereby shall be true
and correct in all material respects at and as of the Closing Date (except for
such changes permitted by this Agreement) and shall be deemed to be made again
as of the Closing Date.




7.3

Documents.  All documents and instruments delivered by the Company to IRON at
the Closing shall be in form and substance reasonably satisfactory to IRON and
its counsel.




VIII.  CONDITIONS TO THE COMPANY'S OBLIGATIONS

 

The Company's obligation to consummate the closing is subject to the following
conditions, any of which may be waived by the Company in its sole discretion:

 

8.1

Compliance by IRON. IRON shall have performed and complied in all material
respects with all agreements and conditions required by this Agreement to be
performed or complied with prior to or on the Closing Date.  




8.2

Accuracy of IRON ' Representations. IRON ' representations and warranties
contained in this Agreement (including the Schedules hereto) or any schedule,
certificate or other instrument delivered pursuant to the provisions hereof or
in connection with the transactions contemplated hereby shall be true and
correct in all material respects at and as of the Closing Date (except for such
changes permitted by this Agreement) and shall be deemed to be made again as of
the Closing Date.

 

8.3

Material Adverse Change.  No material adverse change shall have occurred
subsequent to the last date of the financial statements of IRON furnished to the
Company under this Agreement in the financial position, results of operations,
assets, liabilities or prospects of IRON taken as a whole, nor shall any event
or circumstance have occurred which would result in a material adverse change in
the business, assets or condition, financial or otherwise, of IRON taken as a
whole, within reasonable discretion of the Company.

 

8.4

Litigation.  No litigation seeking to enjoin the transactions contemplated by
this Agreement or to obtain damages on account hereof shall be pending or, to
IRON’ knowledge, be threatened.





11




--------------------------------------------------------------------------------




IX.  INDEMNIFICATION

 

9.1

By IRON.  Subject to Section 9.4, IRON shall indemnify, defend and hold the
Company, its directors, officers, shareholders, attorneys, agents and
affiliates, harmless from and against any and all losses, costs, liabilities,
damages, and expenses (including legal and other expenses incident thereto) of
every kind, nature and description, including any undisclosed liabilities
(collectively, "Losses") that result from or arise out of (i) the breach of any
representation or warranty of IRON set forth in this Agreement or in any
certificate delivered to Company pursuant hereto; or (ii) the breach of any of
the covenants of IRON contained in or arising out of this Agreement or the
transactions contemplated hereby.  




9.2

By the Company.  Subject to Section 9.4, The Company shall indemnify, defend,
and hold IRON its directors, officers, shareholders, attorneys, agents and
affiliates harmless from and against any and all Losses that arise out of (i)
the breach of any representation or warranty of the Company set forth in this
Agreement or in any certificate delivered to IRON pursuant hereto; (ii) the
breach of any of the covenants of the Company contained in or arising out of
this Agreement or the transactions contemplated hereby, (iii) any material
liabilities of the Company not disclosed herein or in its SEC filings which
arise from any facts or circumstances prior to the date of the closing of the
Exchange and which occurred through no fault of IRON or its Affiliates; or (iv)
any material liabilities of the Company resulting from the litigation matters
disclosed in Schedule 5.13.

 

9.3

Claims Procedure.  Should any claim covered by Sections 9.1 or 9.2 be asserted
against a party entitled to indemnification under this Article (the
"Indemnitee"), the Indemnitee shall promptly notify the party obligated to make
indemnification (the "Indemnitor"); provided, however, that any delay or failure
in notifying the Indemnitor shall not affect the Indemnitor's liability under
this Article if such delay or failure was not prejudicial to the Indemnitor. The
Indemnitor upon receipt of such notice shall assume the defense thereof with
counsel reasonably satisfactory to the Indemnitee and the Indemnitee shall
extend reasonable cooperation to the Indemnitor in connection with such defense.
No settlement of any such claim shall be made without the consent of the
Indemnitor and Indemnitee, such consent not to be unreasonably withheld or
delayed, nor shall any such settlement be made by the Indemnitor which does not
provide for the absolute, complete and unconditional release of the Indemnitee
from such claim. In the event that the Indemnitor shall fail, within a
reasonable time, to defend a claim, the Indemnitee shall have the right to
assume the defense thereof without prejudice to its rights to indemnification
hereunder.  

 

9.4

Limitations on Liability.  Neither IRON nor the Company shall be liable
hereunder as a result of any misrepresentation or breach of such party's
representations, warranties or covenants contained in this Agreement unless and
until the Losses incurred by each, as the case may be, as a result of such
misrepresentations or breaches under this Agreement shall exceed, in the
aggregate, US$50,000 (in which case the party liable therefore shall be liable
for the entire amount of such claims, including the first US$50,000).




X.  TERMINATION

 

10.1

Termination Prior to Closing.  (a) If the Closing has not occurred within 30
days after the execution of this Agreement or such other date as mutually agreed
upon by the parties (the "Termination Date"), any of the parties hereto may
terminate this Agreement at any time thereafter by giving written notice of
termination to the other parties; provided, however, that no party may terminate
this Agreement if such party has willfully or materially breached any of the
terms and conditions hereof.  




(b) Prior to the Termination Date either party to this Agreement may terminate
this Agreement following the insolvency or bankruptcy of the other, or if any
one or more of the conditions to Closing set forth in Article VI, Article VII or
Article VIII shall become incapable of fulfillment and shall not have been
waived by the party for whose benefit the condition was established.

  

10.2

Consequences of Termination.  Upon termination of this Agreement pursuant to
this Article X or any other express right of termination provided elsewhere in
this Agreement, the parties shall be relieved of any further obligation to the
other.  No termination of this Agreement, however, whether pursuant to this
Article X hereof or under any other express right of termination provided
elsewhere in this Agreement, shall operate to release any party from any
liability to any other party incurred before the date of such termination or
from any liability resulting from any willful misrepresentation made in
connection with this Agreement or willful breach hereof.





12




--------------------------------------------------------------------------------




XI.  ADDITIONAL COVENANTS

 

11.1

Mutual Cooperation.  The parties hereto will cooperate with each other, and will
use all reasonable efforts to cause the fulfillment of the conditions to the
parties' obligations hereunder and to obtain as promptly as possible all
consents, authorizations, orders or approvals from each and every third party,
whether private or governmental, required in connection with the transactions
contemplated by this Agreement.

 

11.2

Changes in Representations and Warranties of IRON.  Between the date of this
Agreement and the Closing Date, IRON shall not, directly or indirectly, enter
into any transaction, take any action, or by inaction permit an event to occur,
which would result in any of the representations and warranties of IRON herein
contained not being true and correct at and as of (a) the time immediately
following the occurrence of such transaction or event or (b) the Closing Date.
IRON shall promptly give written notice to the Company upon becoming aware of
(i) any fact which, if known on the date hereof, would have been required to be
set forth or disclosed pursuant to this Agreement and (ii) any impending or
threatened breach in any material respect of any of the representations and
warranties of IRON contained in this Agreement and with respect to the latter
shall use all reasonable efforts to remedy same.

 

11.3

Changes in Representations and Warranties of the Company.  Between the date of
this Agreement and the Closing Date, Company shall not, directly or indirectly,
enter into any transaction, take any action, or by inaction permit an event to
occur, which would result in any of the representations and warranties of the
Company herein contained not being true and correct at and as of (a) the time
immediately following the occurrence of such transaction or event or (b) the
Closing Date. The Company shall promptly give written notice to IRON upon
becoming aware of (i) any fact which, if known on the date hereof, would have
been required to be set forth or disclosed pursuant to this Agreement and (ii)
any impending or threatened breach in any material respect of any of the
representations and warranties of the Company contained in this Agreement and
with respect to the latter shall use all reasonable efforts to remedy same.




11.4

Limitation of Subsequent Corporate Actions.  It is expressly understood and
agreed that the Company, the IRON Shareholders, and their affiliates will take
all steps necessary to ensure that:




(1)The Company will not enact a reverse split of its Common Stock for a period
of twelve (12) months after the Closing date;




(2)that the assets of IRON, if any, shall remain in the Company as part of its
business operations for no less than 24 months; and




Notwithstanding item (1), the Company may waive such conditions stated above
with a written waiver. Other than (1), (2) of this Section, there are no
restrictions upon the Company to inhibit, prevent, limit or restrict the Company
from issuing additional securities of any class, preference or type after the
date of the Closing so long as such issuance is in full conformity with the
terms set forth in a Letter of Intent between the parties and in particular, but
not limited to, paragraph 4 thereof.




XII. MISCELLANEOUS

 

12.1

Expenses. The Company will pay for its counsel and accountants and all their
costs. IRON will pay for its accountants and attorneys and all their costs
including all expenses, fees and other costs associated with an audit of IRON
financial statements pursuant to form and content of and requirements for
financial statements as provided by the  Exchange  within ninety-days (90) days
of Closing or as practicable as possible.  




12.2

Survival of Representations, Warranties and Covenants.  All statements contained
in this Agreement or in any certificate delivered by or on behalf of IRON or the
Company pursuant hereto or in connection with the transactions contemplated
hereby shall be deemed representations, warranties and covenants by IRON or the
Company, as the case may be, hereunder. All representations, warranties and
covenants made by IRON and by the Company in this Agreement, or pursuant hereto,
shall survive through the Closing Date.





13




--------------------------------------------------------------------------------




12.3

Nondisclosure.  The Company will not at any time after the date of this
Agreement, without IRON' consent, divulge, furnish to or make accessible to
anyone (other than to its representatives as part of its due diligence or
corporate investigation) any knowledge or information with respect to
confidential or secret processes, inventions, discoveries, improvements,
formulae, plans, material, devices or ideas or know-how, whether patentable or
not, with respect to any confidential or secret aspects (including, without
limitation, customers or suppliers) ("Confidential Information") of IRON.




IRON will not at any time after the date of this Agreement, without the
Company's consent (except as may be required by law), use, divulge, furnish to
or make accessible to anyone any Confidential Information (other than to its
representatives as part of its due diligence or corporate investigation) with
respect to the Company.     The undertakings set forth in the preceding two
paragraphs of this Section 12.3 shall lapse if the Closing takes place as to the
Company and IRON.

 

Any information, which (i) at or prior to the time of disclosure by either of
IRON or the Company was generally available to the public through no breach of
this covenant, (ii) was available to the public on a non-confidential basis
prior to its disclosure by either of IRON or the Company or (iii) was made
available to the public from a third party, provided that such third party did
not obtain or disseminate such information in breach of any legal obligation to
IRON or the Company, shall not be deemed Confidential Information for purposes
hereof, and the undertakings in this covenant with respect to Confidential
Information shall not apply thereto.

 

12.4

Succession and Assignments; Third Party Beneficiaries.  This Agreement may not
be assigned (either voluntarily or involuntarily) by any party hereto without
the express written consent of the other party. Any attempted assignment in
violation of this Section shall be void and ineffective for all purposes. In the
event of an assignment permitted by this Section, this Agreement shall be
binding upon the heirs, successors and assigns of the parties hereto. Except as
expressly set forth in this Section, there shall be no third party beneficiaries
of this Agreement.

 

12.5

Notices.  All notices, requests, demands or other communications with respect to
this Agreement shall be in writing and shall be (i) sent by facsimile
transmission, (ii) sent by the federal postal service, registered or certified
mail, return receipt requested, or (iii) personally delivered by a nationally
recognized express overnight courier service, charges prepaid, to the addresses
specified in writing by each party.

 

Any such notice shall, when sent in accordance with the preceding sentence, be
deemed to have been given and received on the earliest of (i) the day delivered
to such address or sent by facsimile transmission, (ii) the seventh (7th)
business day following the date deposited with the United States Postal Service,
or (iii) twenty-four (24) hours after shipment by such courier service.




12.6

Construction.  This Agreement shall be construed and enforced in accordance with
the internal laws of State of Nevada without giving effect to the principles of
conflicts of law thereof.

 

12.7

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall together constitute
one and the same Agreement.

 

12.8

No Implied Waiver; Remedies.  No failure or delay on the part of the parties
hereto to exercise any right, power or privilege hereunder or under any
instrument executed pursuant hereto shall operate as a waiver, nor shall any
single or partial exercise of any right, power or privilege preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. All rights, powers and privileges granted herein shall be in addition
to other rights and remedies to which the parties may be entitled at law or in
equity.

 

12.9

Entire Agreement.  This Agreement, including the Exhibits and Schedules attached
hereto, sets forth the entire understandings of the parties with respect to the
subject matter hereof, and it incorporates and merges any and all previous
communications, understandings, oral or written, as to the subject matter
hereof, and cannot be amended or changed except in writing, signed by the
parties.





14




--------------------------------------------------------------------------------




12.10

Headings.  The headings of the Sections of this Agreement, where employed, are
for the convenience of reference only and do not form a part hereof and in no
way modify, interpret or construe the meanings of the parties.

 

12.11

Severability.  To the extent that any provision of this Agreement shall be
invalid or unenforceable, it shall be considered deleted here from and the
remainder of such provision and of this Agreement shall be unaffected and shall
continue in full force and effect.

 

12.12

Public Disclosure.  From and after the date hereof through the Closing Date, the
Company shall not issue a press release or any other public announcement with
respect to the transactions contemplated hereby without the prior consent of
IRON, which consent shall not be unreasonably withheld or delayed. It is
understood by IRON that the Company is required under the Exchange Act to make
prompt disclosure of any material transaction.




12.13

No Bankruptcy and No Criminal Convictions.   None of the Parties to this
Agreement, or their officers, directors or affiliates, or control persons, or
any predecessor thereof have been subject to the following:




(a)

Any bankruptcy petition filed by or against any business of which such person
was a general partner or executive officer within the past five (5) years;




(b)

Any conviction in a criminal proceeding or being subject to a pending criminal
proceeding (excluding traffic violations and other minor offenses);




(c)

Being subject to any order, judgment, or decree, not subsequently reversed,
suspended or vacated, of any court of competent jurisdiction, permanently or
temporarily enjoining, barring, suspending or otherwise limiting his involvement
in any type of business, securities or banking activities; and




(d)

Being found by a court of competent jurisdiction to have violated a country,
federal or state securities law, and the judgment has not been reversed,
suspended, or vacated.




12.14

Faxed Copies.  For purposes of this Agreement, a faxed signature shall
constitute an original signature.




THE PARTIES TO THIS AGREEMENT HAVE READ THIS AGREEMENT, HAVE HAD THE OPPORTUNITY
TO CONSULT WITH INDEPENDENT COUNSEL OF THEIR OWN CHOICE, AND UNDERSTAND EACH OF
THE PROVISIONS OF THIS AGREEMENT.  








15




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.




“COMPANY”




E C Consulting International  Inc.







By: /s/ Jean-Claude Gehret

Name: Jean-Claude Gehret

Title: President







“IRON”




The Iron Horse Clothing Corporation.




By: Mark P Wentura

Name: Mark P Wentura

Title: President/CEO




By:

Name:

Title:







IRON Shareholder:




BY: /s/ Wakefield Kennedy LLC

Name: Wakefield Kennedy LLC







IRON Shareholder:




BY: /s/ Mark P Wentura

Name: Mark P Wentura

Title:   CEO/ President








16


